department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mr 2d ep rat od uniform issue list rkkkkekkkkkekkkeekk kkk krkkkkkkkkkkkkk kkk kek ror io rr kk er io legend taxpayer a kkk ker kkk kk kk taxpayer b kek ker eker ke rik ira x ira y rk rak kr k rk ke rrr rk ke kkkekeer amount c rk kkrkkeee rk kkk amount d rk rrr kek ekekeke company e rr krkkkekeke kek kkk bank f orr ree kee ke kkk account g or kr kr kek keke kee account h mr kr kk kk kkk keke dear rekekkk kkk kkk kkk ak a in respohse to a request for a private this letter is letter_ruling dated june by your authorized representative as supplemented by additional correspondence dated february you request a waiver of the 60-day rollover requirement contained in sec_408 i code the code of the internal revenue submitted on your behalf in which the following facts and representations have been submitted under penalties of perjury in support of the ruling requested fsg ic oi a ae a a a rk taxpayer a and taxpayer b maintained both ira and non-ira investment accounts with company e taxpayer a and taxpayer b became unhappy with the performance of the investment professionals at company e and instructed company e to sell all of their investments and convert them to cash on november taxpayer a and taxpayer b received five separate checks amounting to dollar_figure from company e as a result of their prior instructions to company e you represent that all of checks were from the company e’s general disbursement account and none indicated that the checks were from iras on october on november - taxpayer a and taxpayer b deposited the five checks at bank f it appears from the documents submitted with your request that taxpayer a opened a new account at bank f account g in the amount of amount c it appears from the documents submitted with your request that taxpayer b opened a new account at bank f account h where she deposited a check in the amount of amount d savings accounts the remaining three checks were deposited into existing accounts taxpayer a and taxpayer b maintained at bank f account g and account h are to which he deposited a check during a visit with their tax preparer on february ' taxpayer a and taxpayer b presented two forms 1099-r one form 1099-r was issued to their tax preparer explained to taxpayer a and taxpayer issued by company e taxpayer a that showed that amount c was distributed to him from ira x the second form 1099-r was issued to taxpayer b that showed that amount d was distributed to her from ira y b that the forms 1099-r represented distributions from their iras a and taxpayer b were unaware that distributions had been made from ira x and ira y assert that amount c and amount d have not been used and that such amounts continue to be held in account g and account h respectively assert that they did not rollover any amounts that were excluded under code sec_408 b prior to the original distributions taxpayer a and taxpayer b further prior to this date taxpayer taxpayer a and taxpayer b ira x and ira y based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount c and amount d from ira x and ira y respectively rc a oe oe ee a a a ea a a a of the code provides that except as sec_408 otherwise provided in sec_408 any amount_paid or distributed out of by the payee or distributee as the case may be manner provided under sec_72 an ira shall be included in gross_income of the code in the sec_408 rules applicable to ira_rollovers of the code defines and provides the sec_408 a of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- of the provides that sec_408 d i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 for the of the code provides that section sec_408 b d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the l-year period ending on the day of such receipt such individual received any other amount described in sec_408 includible in gross_income because of the application of sec_408 a i from an ira which was not sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 i secretary may waive the 60-day requirement under sec_408 d a of the code provides that the of the code where failure to and d d feso ioi ii ici ir ik waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december sec_408 i are eligible for the waiver under of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the use the information presented by taxpayer a and taxpayer b demonstrates that they did not cash the checks they received from company e on november information presented demonstrates that on november rather the taxpayer a deposited the check representing the distribution from ira x in the amount of amount c into account g representing the distribution from ira y in the amount of amount d into account h be held in account g and account h respectively and that taxpayer b deposited the check amount c and amount d continue to the service hereby waives the therefore with respect to your ruling_request pursuant to code sec_408 i 60-day rollover requirement with respect to the distribution of amount c and amount d from ira x and ira y taxpayer a and taxpayer b are granted a period of from the issuance of this ruling to contribute amount c and amount d to iras provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered valid rollover_contributions with the meaning of code sec_408 days no opinion is expressed as transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto to the tax treatment of the fe fe fe fc fe ee i sec_2k ek a a fe oc ok oe this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 a this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions please contact krrkkekkerkkkekkekekekeksce st bps ra td krkekekkkkkkekkek sincerely yours signed joyce b floyd joyce e ployd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
